PER CURIAM.
Plaintiff in error urges that the indictment “does not allege any intent whatsoever.” It is true that it does not use the word “intent,” but the allegation that defendant knowingly, willfully, unlawfully, and feloniously did attempt to pause and create insubordination and disloyalty in the military and naval forces, by doing the things charged, sufficiently charged that the altempt was done with willful and unlawful purpose. Bise v. United States, 144 Fed. 374, 74 C. C. A. 1, 7 Ann. Cas. 165; People v. Butler, 1 Idaho, 231; State v. Rechnitz, 20 Mont. 488, 52 Pac. 264; State v. Clark, 32 Nev. 145, 104 Pac. 593, Ann. Cas. 1912C, 754; Atkinson v. State, 34 Tex. Cr. R. 424, 30 S. W. 1064; State v. Hagar, 50 W. Va. 370, 40 S. E. 393; Bunch v. State, 58 Fla. 9, 50 South. 534, 138 Am. St. Rep. 91; State v. Daly, 41 Or. 515, 70 Pac. 706; State v. Hughes, 31 Nev. 270, 102 Pac. 562; People v. Willett, 102 N. Y. 251, 6 N. E. 301.
Motion denied.